United States District Court §§ 3“ g
EASTERN DISTRICT OF CALIFORNIA 3 . ». _ m '

 

Nov 19 2010

_»cTL E_K, u s olsrm
.. t ~~ §t.~ DlsrnicToFCgAii)F%%TNlA

ease No. 1z17-CR_00205‘`-Dz»n)=la:»ly

 

United States of America
vs.
Rafael Cardenas

.'Lru,

\/\/\/\/\/

 

CONSENT TO. MODIFY CONDITIONS OF RELEASE

l, Rafael Cardenas , have discussed with Ryan Beckwith , Pretrial Services
Officer, removal of the following condition of release:

 

 

The condition requiring the defendant to submit to drug and/or alcohol testing as approved by the PSO. You must
pay all or part of the costs of the testing services based upon your ability to pay', as determined by the Pretrial
Services Officer.

All other conditions not in conflict with this order shall remain in full force and effect.

I consent to this modification of my release conditions and agree to abide by this modification.

/z¢é;g Q.m; at g -@» /J @“ M,.__ //~ /a ~ /@

Signature of Defendant Date Pretfial Services Mer Services Date

/

 

I have reviewed the conditions and concur that this modification is appropriate.

%% "/;//r;<

Sigrfature of As;istant United States Attomey Date
Ross Pearson '

I hayiewed the conditions with my client and concur that this modification is appropriate.

/_M /W- /*/ij/ //~éM/Y

Signature of Defense Counsel Date
Victor Chavez

t oRl)ER oF THE CouRT / / ;/
The above modification of conditions of release is ordered, to be effective on // /? /
. / l

l:| The abov modification of conditions of release is not ordered.

%/%M l ///i?/Y

Signature o/f Jflciicial Offi'cer Date
cc: U.S. Attorney’s Of e, Defense Counsel, Pretrial Services

 

 

